UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 January 14, 2013 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Novo Nordisk A/S – Share repurchase programme Bagsværd, Denmark, 14 January 2013 – On 9 November 2012 Novo Nordisk initiated a share repurchase programme in accordance with the provisions of the European Commission’s regulation no 2273/2003 of 22 December 2003, also referred to as the Safe Harbour rules. Under the programme Novo Nordisk will repurchase B shares for an amount up to DKK 1.5 billion in the period from 9 November 2012 to 29 January 2013. Since the announcement as of 7 January 2013, the following transactions have been made under the programme: Number of Average Transaction shares purchase price value, DKK Accumulated, last announcement 703,471 649,589,297 7 January 2013 53,442 946.00 50,555,977 8 January 2013 55,000 956.25 52,593,844 9 January 2013 54,789 959.03 52,544,349 10 January 2013 55,000 958.63 52,724,612 11 January 2013 55,000 962.86 52,957,284 Accumulated under the programme 976,702 910,965,362 With the transactions stated above, Novo Nordisk owns a total of 17,849,421 treasury shares, corresponding to 3.2% of the share capital. The total amount of shares in the company is 560,000,000 including treasury shares. Novo Nordisk expects to repurchase B shares worth DKK 12.0 billion during a 12 month period beginning 2 February 2012. As of 11 January 2013, Novo Nordisk has repurchased a total of 13,490,162 B shares equal to a transaction value of DKK 11,410,964,673. Novo Nordisk A/S Novo Allé Telephone: Internet: Investor Relations 2880 Bagsværd +45 4444 8888 www.novonordisk.com Denmark Telefax: CVR no: +45 4444 6626 24 25 67 90   Company announcement No 4 / 2013 Page 2 of 2 Novo Nordisk is a global healthcare company with 89 years of innovation and leadership in diabetes care. The company also has leading positions within haemophilia care, growth hormone therapy and hormone replacement therapy. Headquartered in Denmark, Novo Nordisk employs approximately 33,900 employees in 75 countries, and markets its products in more than 190 countries. Novo Nordisk’s B shares are listed on NASDAQ OMX Copenhagen (Novo-B). Its ADRs are listed on the New York Stock Exchange (NVO).
